 LIn the Matter of THE SOLVAY PROCESS COMPANYandUNITED GAS,COKE & CHEMICAL WORKERS OF AMERICA, CIOCase No. 7-R-2093.-Decided October 17, 19/5Messrs. Rockwell T. GustandT. Gordon, Seupholrn,ofDetroit,Mich., for the Company.Mr. Joseph Appelbaum,of Detroit, Mich., for the C. I. 0.Messrs. John RadoulandJoseph Perbinski,of Detroit, Mich., forDistrict 50.Mr. John E. Lawyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOFCASEUpon petition duly filed by United Gas, Coke R Chemical Workersof America, CIO, herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Solvay Process Company, Trenton, Michigan, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon clue notice before David Karasick, TrialExaminer.Said hearing was held at Detroit, Michigan. of August10, 1945.At the commencement of the hearing, the Trial Examinergranted a motion of District 50, United Mine Workers of America,herein.called District 50, to intervene.Tine Company; the C. I. 0.,and District 50 appeared at and participated in the hearing, and allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the 'hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Uponthe entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Solvay Process Company is engaged in the operation of astone quarry at Trenton, Michigan.The Companiy annually receives- 64 N L. R B, No 51285 286DECISIONS OF NATIONALLABOR RELATIONS BOARDfrom outside the State of Michigan, for use in its operations, 200 carsof coal, worth $42,000; 11 cars of dynamite, worth $35,000; 10 cars ofmiscellaneousmaterial, such as bags, railroad ties, and railroadmaintenance materials, worth $13,000; and various miscellaneous ma-chines, repair parts, and tools.The company annually produces13,000 cars of limestone which it delivers to its own plant operationand other local plants, and .60 cars of ground limestone, valued at$4,000 or $5,000, which it ships outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers of America, affiliated withithe_Congress of Industrial Organizations, and District 50, UnitedMine Workers of America, are labor organizations admitting to mem-bership employees of the Company.HI. THE QUESTION CONCERNING REPRESENTATIONDistrict 50 was 'certified by the Board on April 20, 1941, as thebargaining representative of the employees here involved.Shortlythereafter District 50 and the Company executed a contract. - Sincethat time the parties have maintained contractual relations either bythe execution of new- contracts, the renewal of expiring contracts, or-supplemental agreements extending agreements about to expire.On.expiring May 15, 1944, and providing that -negotiations for a new con-tract should start-30 days, before the expiration date thereof uponthe request of either party.On' April 11, 1944, in accordance withthe terms of that' agreement, District 50 gave notice to the Company-of its desire to negotiate a,new. contract.- ' The parties were unable toagree upon the terms to.be included'i n such contract, however, andon September 21, 1944; several issues between theln were,certified tothe Regional War Labor Board in Detroit for determination.Thiswas followed by Directives of the Regional War Labor Board whichwere appealed by the Company, and hearings on the appeals were heldas late asJuly 25, 1945. In the meantime, District 50 and the Com-pany entered into a series of agreements' extending the contract whichwould expire on May 15, 1945, for periods of 30 to 60 days, the latestsuch agreement being executed between the parties on July 14, 1945,and providing for an extension of the contract to August 15, 1945.On May 29, 1945, the employees of the Company who were mem-bers of, District 50 passed -a resolution to withdraw affiliation ' from'The quantitiesand values given in this paragraph are approximate figures._ THE SOLVAYPROCESS'COMPANY287and surrender their charter to District' 50, and to apply for a charterfrom the C. I. O. On June 13, 1945, the C. I. O. requested recognition,as the exclusive bargaining agent of the Company's employees.TheCompany refused such recognition on the ground that District 50was the certified bargaining representative of the employees inquestion.District'50 contends that its contract with the Company constitutesa bar to this proceeding,, and argues that the doctrine of theAllis-'Cltalm%erscase 2 is'applicable to the facts 'herein.Wedo not agree,however, that a determination of representatives should be postponed.The latest agreement between District 50 and the Company has ex-pired3 ' And the proceedings before the War Labor Board wereinitiated after District 50 had obtained for the employees it, repre-sented substantial benefits of collective' bargaining, and at a time whenitwas not, a' newly recognized or newly' certified bargaining agent 4A statement of a Board agent, introduced' into evidence- at thehearing, indicates that the C. I. O. representsa substantial numberof employees in the unit hereinafter found appropriate.5We find'that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. ,IV. THE APPROPRIATE UNITWith the exception of, three deputized patrolmen the parties arein agreement that the appropriate unit should be tlie'same as thatfound by the Board in a prior proceedingsIn the prior proceeding the deputized patrolmen were 'includedin the unit.The C. I. O. and District 50 contend that the patrolmenshould remain in the unit, pointing to the fact that they have beenbargained for in a single unit together with all other hourly ratedemployees since' 1941. ' The Company asserts that the patrolmen maynot properly 'be included in the unit, despite the prior bargaininghistory, since certain' of their functions are allegedly of a "super-visory nature."The three patrolmen may carry sidearms if theyso desire, but are not uniformed.Their main duty is to prevent tres-passing on the. Company's premises at night, to see that the fourwatchmen employed to keep fires in the boilers of steam shovels, loco-motives, and other equipment, properly perform their duties, and to2Matter of Allis-Chalmers Manufacturing Company,50 N. L R.B. 306.--3 SeeMatter of Soybean Processing Company,63 N. L R. B. 1193.4SeeMatter of American Car & FoundryCo, 60 N. L. R B 735.'5 The Board'agent reported that the C I O.submitted 129 authorization cards bearingthe names'of persons who appear on the Company's pay roll for the pei>.od ending July 2,1945.There are approximately 130 employees in the unit,hereinafter found to be appro-priate.District 50 relies upon-its contract for its mterest.in the,proceeding.0Matter of Solvay-Process Company,30 N. L. R. B. 264. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDguard the dynamite magazine.Theyalso carry clocks, punch sta-tions,'keep fires in the office and locker room, and perform other minorduties similar to those of the watchmen.Like the watchmen theyare paid on an hourly basis.7 The watchmen report to the patrolmenhourly during the night, and in the event a watchman fails to per-form his duties properly, the patrolmen report such dereliction to theassistant superintendent, who then investigates and determines, foi'himself what disciplinary action is required. In this limited 'sensethe patrolmen are in -charge of the vdtclifien. - But they have nopower to fire or hire`, and' it is apparent that they do not possess anyother effective authority warranting a finding that they, are,super-visory employees within the meaning of our usual definition. Inas-much as they are non-supervisory personnel, have no monitorial fume-fioiis in relation to the production and maintenance employees, andsince 1941 have been bargained for together with all other hourlyrated employees in a single unit, we shall include the three patrolmenin the-bargaining unit."We find that all hourly rated production and maintenance em-ployees of the Company's Trenton, Michigan, quarry. includingpatrolmen and watchmen, but excluding office and clerical employees,foremen, superintendents, assistant superintendents, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a uit' appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.v.TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation-Whichhas arisen-be resolved by means of an election by secret ballot amongthe employees in the appropriate' unit who were employed duringthe'pay-roll period immediately preceding the date of the Directionof Election herein, subject to the.lunitations and additions set forth'in the Direction.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations B'oai'd by Section 9 (c) of the National Labor Relations'Act, and pursuant to Article III, Section '9, of National Labor Rela-tions Board Rules,and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation. to' ascertain representa-tives for the,purposes of collective bargaining with The Solvay Proc-They are paid 5 cents an hour more than the watchmen.SeeMatter of Inman Mills,63 N. L.B. B. 198. THE SOLVAY PROCESS COMPANY289ess Company, Trenton, Michigan, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30), daysfrom the date of this Direction, under the direction and supervisionof the Regional Direct'or for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10.and 11, of said Rules and Regulations, amongthe employees in the, unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately,preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been dischi,iged forcause and have not been rehired or reinstated prior to' the date ofthe election, to determine whether they desire to be represented byUnited Gas, Coke & Chemical Workers of America, CIO, or by Dis-trict 50, United Mine Workers of America, for the purposes of collec-tive bargaihing, or by neither.MR. GERARD D. REILLY took no part in the - consideration of theabove'Decision and Direction of Election.I-. k670417-46-vol. 64-20